Virgin, J.
While chairman of the boards of selectmen and overseers of the poor, and agent of Levant, the plaintiff assisted one Mrs. Smart (for many years supported at. a pauper by the defendants) in obtaining her pension, under an agreement with her that the back pay which might be recovered should be appropriated toward her indebtment for support. When the pension check came, the pensioner at first repudiated the agreement ; but finally ■ accepted fifty dollars as an inducement to appropriate the balance of the back pay as originally agreed.
On July 5, 1880, the plaintiff paid the balance of the pension money ($164.42) into the town treasury to the credit of the pauper fund, from which there were subsequently drawn, on town orders, ten dollars by the attorney who prosecuted the *399pension claim, two dollars by the justice and fifty-six dollars by this plaintiff.
On July 12, 1880, the pensioner sued the plaintiff for the recovery of her pension money and at the April term 1881, obtained a verdict therefor. The case went to the law court on motion and exceptions which were overruled (73 Maine, 332). The execution which issued on the judgment (§193.46) was paid on May 15, 1882, by a town order, but without any vote of the town.
The plaintiff now seeks, inter alia, to recover from the town payment for his personal services and expenses, summoning witnesses and fees paid them and for fees paid to his counsel, in the action of Mrs. Smart against him; and the jury, under the instructions of the presiding justice, rendered a verdict therefor which the defendants now move may be set aside as being against law.
Our opinion is that so much of the verdict as includes fees for the plaintiff personally serving subpoenas on witnesses is without authority of law. There is no statute authority for a party personally to serve a subpoena on his own witnesses or to charge fees for such service.
Again the action of Smart v. White, was for the recovery of money obtained from U. S. pensioner in violation of a penal statute. This court has adjudged that the money wTas illegally in this plaintiff’s hands; that the rule of respondeat superior did not apply; that this plaintiff was the active and efficient party in perpetrating the wrong; and that the tact that before the action was brought he paid the money to the town would not screen him.
We are of the opinion also that the plaintiff cannot recover for any services rendered or money paid in the defence of that action.
This case does not come within the rule of that class of cases which hold that a town may expressly indemnity its officers against liabilities incurred by them in the bona fide discharge of their official duties, as in the case of an assessor in the assessment of taxes (Nelson v. Milford, 7 Pick. 18) ; or of a surveyor in *400repairing a highway (Bancroft v. Lynnfield, 18 Pick. 568) ; or of a committee, against a judgment in favor of a pew-owner, for removing a meeting-house and out of its materials constructing a town-house (Hadsell v. Hancock, 3 Gray, 527) ; or a school-committee for expenses in successfully defending an action for libel alleged to be contained in an official report made by them in good faith (Fuller v. Groton, 11 Gray, 340) ; or of a school committee in defending an action for an alleged seizure and asportation of certain school registers (Babbitt v. Savoy, 3 Cush. 530) ; or of a collector of taxes for costs and expenses in defending actions against him for acts done in the bona fide performance of his official duties (Pike v. Middleton, 12 N. H. 278) ; for the defendants never voted any indemnity, and the services were rendered and expenses incurred in defending acts entirely foreign from any discharge of official duties.
This case comes rather within the class of cases which hold that a wtown, in its corporate capacity will not be bound, even by an express vote of a majority, to the performance of contracts or other legal duties not coming within the scope of the objects and purpose for which it is incorporated.” Anthony v. Adams, 1 Met. 284; Vincent v. Nantucket, 12 Cush. 103; Minot v. W. Roxbury, 112 Mass. 5; Westbrook v. Deering, 63 Maine, 231. It is no part of the duty of towns or town officers to obtain pensions for its paupers. And if town officers see fit to indulge in such an avocation for the ultimate purpose of securing an appropriation of the pension money to the pauper’s indebtment to the town, and thereby involve themselves in law suits, the law will not allow them to involve the town to recover for the services and expenses of such an unsuccessful speculation.
We think, therefore, that the verdict is against law so far as it includes anything charged for the Smart case, and also for anything by way of fees for serving subpoenas out of the town of Levant in the Morey case.
The plaintiff’s exception to the ruling of the presiding justice instructing the jury not to consider the items of the plaintiff’s bills charged in connection with the criminal prosecution, must be overruled. Gove v. Epping, 41 N. H. 539; Merrill v. Plainfield, 45 N. H. 126.
*401Therefore unless the plaintiff remit so much of the verdict as the parties agree comprise the illegal items mentioned in this opinion, the motion must be sustained and a new trial granted. Otherwise motion and exceptions overruled.
Peters, C. J., Danfokth, Emery, Foster and Haskell, JJ., concurred.